Citation Nr: 1032967	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  10-05 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a hernia. 

2.  Entitlement to service connection for a hernia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T. S. Willie, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1946 to August 1946 and 
from May 1948 to September 1949.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

The Board notes that in the June 2008 notice of disagreement the 
Veteran stated that he wished to appeal the denial of service 
connection for hernia and degenerative joint disease (DJD).  
However, in the February 2010 Form 9 Substantive Appeal, the 
Veteran indicated that he was only appealing the issue of service 
connection for right incarcerated inguinal hernia.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection for a hernia was last denied in a November 
1983 rating decision.  The Veteran did not appeal that decision 
and it became final.

2.  The evidence added to the record since the November 1983 
decision is not cumulative or redundant of the evidence 
previously of record and does relate to an unestablished fact 
necessary to substantiate the claim.

3.  Right inguinal hernia is attributable to service. 





CONCLUSIONS OF LAW

1.  New and material evidence to reopen the Veteran's claim for 
service connection for a hernia has been submitted and the claim 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).

2.  Right inguinal hernia was incurred in service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As explained below, the Board has determined that the evidence 
and information currently of record are sufficient to 
substantiate the Veteran's claims.  Therefore, no further 
development is required to comply with the notice or duty to 
assist provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)], or the regulations implementing it.

New and Material 

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002). An exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence means existing evidence not previously submitted to 
agency decision makers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).

The Veteran has appealed the denial of the application to reopen 
the claim for service connection for a hernia.  In a May 1960 
rating decision, the Veteran was denied service connection for a 
hernia.  The RO found that a hernia was not found on the last 
examination.  The Veteran was notified of the denial in June 
1960. The Veteran did not appeal that decision and it became 
final.  

In a November 1983 rating decision, the Veteran was again denied 
service connection for a hernia.  The RO found that a hernia was 
not shown by the evidence of record.  The Veteran was notified of 
that decision in November 1983.  In the notice of denial, the RO 
stated that a hernia was considered neither incurred in nor 
aggravated by service.  The Veteran did not appeal that decision 
and it became final.  

At the time of the last final denial, the record contained 
service treatment records which revealed a May 1946 admission 
notation for hernia, right.  The medical personnel noted that he 
would not call it a hernia at that time and that the Veteran's 
pain was along the insertion of the adductors on the right side.  
As such, the diagnostic impression was muscular sprain.  There 
was no showing of a hernia upon examinations in August 1946, May 
1948, September 1948 and May 1949.  The record also include the 
Veteran's August 1959 statement that in September 1948 he was 
assigned the duty of unloading 30, 45, and 50 caliber ammunition 
boxes when he received a hernia injury.  He related that he 
reported to the hospital where x-rays were taken but no operation 
was performed.  The record further contained the March 1960 
examination report which reflects no evidence of a hernia.  
During that examination, a medical history of the presence of a 
hernia during service in 1948 in Japan was noted.  A March 1981 
examination report showed no hernia present; and, no hernia was 
found in a May 1989 examination.  

The Veteran submitted an application to reopen the claim for 
service connection for a hernia in August 2007.  The evidence 
obtained consists of a December 2006 examination report showing 
complaints of painful right inguinal hernia and an assessment of 
suspected strangulated right inguinal hernia likely needing 
surgical evaluation.  A December 2006 surgerical report revealed 
hernia sac removed.  Also submitted is a February 2007 
examination which assessed recent right inguinal hernia repair.  
Furthermore, the Board notes that a September 2007 statement of 
Dr. R has been received.  Dr. R related that he reviewed the Army 
medical record that was submitted to him, including the May 13, 
1946, report of the Veteran being seen for complaints associated 
with a hernia of the right side.  Dr. R stated that he 
interpreted the May 1946 notation as being the beginning of a 
right inguinal hernia in 1946.  

On careful review of the record, the Board has determined that 
new and material evidence to reopen the claim for service 
connection for a hernia has been submitted.  The Veteran's claim 
for service connection was previously denied on the basis that a 
hernia was not currently shown.  The RO further related that a 
hernia was considered neither incurred in nor aggravated by 
service.  Because the newly obtained evidence reflects not only 
that the Veteran had a hernia of the right side removed recently, 
it reflects that a medical professional determined that the 
hernia had its onset during service.  When viewed in the context 
of the reasons for the prior denial with assessment of 
credibility, the evidence is deemed relative and probative of the 
issue at hand.  Thus, the Board concludes that new and material 
evidence has been presented to reopen the claim.  Accordingly, 
the claim is reopened.  

Service Connection 

Veterans are entitled to compensation from VA if they develop a 
disability "resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty." 38 U.S.C. 
§§ 1110 (wartime service), 1131 (peacetime service).  To 
establish a right to compensation for a present disability, a 
veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004). Holton v. Shinseki, 557 F.3d 1362 
(2009).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).

Certain chronic diseases may be service connected if increased or 
aggravated by service or manifested to a degree of 10 percent 
disabling or more within one year after separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2009).  For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  If the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).

Service treatment records reveal a May 1946 admission notation 
for treatment of a hernia on the right side.  Those records also 
reveal, however, that the medical professional evaluating the 
Veteran at that time was not certain whether a hernia actually 
existed and simply diagnosed a muscular sprain.  Examinations in 
August 1946, May 1948, September 1948 and May 1949 revealed no 
evidence of a hernia.  The Veteran was discharged from service 
without having a diagnosis of a hernia of the right side.

In August 1959, the Veteran stated that he first experienced the 
pain in his right side that associates with a hernia in September 
1948 when he was assigned the duty of unloading 30, 45, and 50 
caliber ammunition boxes.  He related that he reported to the 
hospital where x-rays were taken but no operation was performed.  
The Veteran has consistently maintained that he experienced right 
inguinal pain during service and ever since that time.

A December 2006 examination showed complaints of painful right 
inguinal hernia and an assessment of suspected strangulated right 
inguinal hernia likely needing surgical evaluation.  The Board 
further notes that a December 2006 surgical report revealed that 
a hernia sac was removed.  A February 2007 examination assessed 
recent right inguinal hernia repair.  Furthermore, a September 
2007 statement of Dr. R related that he reviewed the Army medical 
record that was submitted to him and that he interpreted the May 
1946 notation as being the beginning of a right inguinal hernia 
in 1946.  There is no medical evidence of record to refute the 
opinion of Dr. R.

It is important to note at this juncture that it is the defined 
and consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts shown 
in every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

Based on the evidence presented, the Board finds in favor of the 
Veteran's claim for service connection for right inguinal hernia 
as the Veteran has provided competent and credible assertions of 
having right inguinal pain since heavy-lifting duties during 
service and the medical evidence includes an opinion linking 
recent hernia repair to an incident of inguinal pain during 
service.  The Board is mindful that several post-service 
examinations revealed no evidence of hernias and that the first 
post-service diagnosis of such was not until December 2006.  This 
is weighed against the Veteran's assertions but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical 
records does not serve as an "absolute bar" to the service 
connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) 
("Board may not reject as not credible any uncorroborated 
statements merely because the contemporaneous medical evidence is 
silent as to complaints or treatment for the relevant condition 
or symptoms").  Here, the Veteran has been a consistent 
historian and is credible.

As such, the Board finds that the evidence sufficiently shows the 
existence of a present disability, an in-service incurrence and a 
relationship between the present disability and service.  
Accordingly, when resolving all doubt in the Veteran's favor, 
service connection for right inguinal hernia is granted.  


ORDER

The application to reopen the claim for entitlement to service 
connection for a hernia is granted. 

Service connection for right inguinal hernia is granted subject 
to the laws and regulations governing the award of monetary 
benefits.


____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


